OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 28, 1974, and maintains an office in Silver Creek. The Grievance Committee filed a petition charging respondent *67with trust account improprieties and other acts of professional misconduct.
Respondent admitted the material allegations of the petition and submitted matters in mitigation.
We conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102 (A) (8) and DR 9-102 (A), (B), (D) and (E) (22 NYCRR 1200.3 [a] [8]; 1200.46 [a], [b], [d], [e]).
In mitigation, we note that respondent expressed remorse for his misconduct and has corrected his bookkeeping practices. Additionally, no client suffered a financial loss as a result of respondent’s misconduct. Accordingly, we conclude that respondent should be censured.
Pine, J. P., Lawton, Hayes, Wisner and Hurlbutt, JJ., concur.
Order of censure entered.